Ostrander, J.
(dissenting). The statute provision (Act No. 314, Pub. Acts 1915, chap. 23, § 101, 3 Comp. Laws 1915, § 12916), is that:
“In case the persons entitled as hereinbefore provided, shall omit to redeem the premises so sold, or any part of them, within the year above prescribed, then the interest vested in the purchaser by such sale may be acquired within three months after the expiration of such year, by the persons, and on the terms hereinafter prescribed.”
The thing which may be acquired is the interest vested in the purchaser by such sale. This interest, “the title of the original purchaser,” may be in turn acquired from his vendee or grantee by purchase by any other creditor who might have acquired it originally. Section 106 (§ 12921).
*657In this case the year expired March 30, 1916. The certificate evidencing the title of the original purchaser at execution sale was then held by Arthur B. Weyant, assignee of the State Bank of Petoskey, which was assignee of the purchaser at the execution sale. Left in his hands, no creditor seeking the right which the statute gave him, the holder of the certificate would have been entitled to a deed from the sheriff, and any junior levy on the premises would have been extinguished. There was no redemption by the owner of the land within the year. In consequence, the interest vested in the purchaser at the sale might thereafter be acquired by the defendant here, and it was acquired. No right of the plaintiff was thereby invaded. It$ right to redeem had expired. Undoubtedly, as between the purchaser at execution sale and his debtor, the owner of the land, an arrangement binding them only may be made, extending the time for payment of the debt. If the purchaser, during the year, agrees to accept his money after the year has expired, he ought to be bound. The reasons are stated by Mr. Freeman and set out by Mr. Justice Fellows in his opinion. But such an arrangement cannot affect the statute right of a creditor entitled, after the year, to acquire the interest vested in the purchaser at such sale. Otherwise, a right created by the statute is taken away by an arrangement between the execution purchaser and his debtor. The reasoning which will so defeat the right of junior creditors when payment of the debt is made after the year has expired will defeat it, if an arrangement to pay; not executed, is made by the execution purchaser and the debtor owner. The reasoning indulged by my Brother Fellows cannot be confined to a case in which payment is made after the year and before the junior creditor has exercised his right. The junior creditor’s right does not depend upon its exercise on a particular day during the three *658months’ period. His right is a right to acquire the title of the original purchaser at any time within three months after the expiration of the year.
In my opinion, the decree below is right and should be affirmed.
Stone, J., concurred with Ostrander, J.